Application by the appellant for a writ of error coram nobis to vacate, on the *593ground of ineffective assistance of appellate counsel, a decision and order of this Court dated April 27, 1987 (People v Wilson, 129 AD2d 825 [1987]), affirming a judgment of the Supreme Court, Kangs County, rendered June 30, 1983.
Ordered that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 US 745 [1983]; People v Stultz, 2 NY3d 277 [2004]). Prudenti, P.J., Ritter, Santucci and Krausman, JJ., concur.